Citation Nr: 0403495	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  98-03 545	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for seborrheic 
keratosis and dermatitis papilloma nigra (claimed as rashes) 
due to herbicide exposure or on a direct basis.

2.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
September 1997 and June 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran since has relocated to 
jurisdiction of the Huntington, West Virginia, RO, and that 
office forwarded the appeal to the Board.

The Board remanded the case to the RO in December 1998 for 
further development.  

The veteran testified in August 2002 before a Member of the 
Board (Veterans Law Judge (VLJ)) who is no longer employed at 
the Board.  The transcript of that proceeding is of record.  
At the hearing, he withdrew his appeal for a higher rating 
for a plantar wart on his left foot since the RO had granted 
this benefit during the pendency of his appeal.

The Board again remanded the case to the RO in November 2002 
for still further development.  And the Board recently sent 
the veteran a letter in November 2003 giving him an 
opportunity to have another hearing before the VLJ who will 
ultimately decide his appeal.  See 38 C.F.R. § 20.707 (2003).  
But he did not respond to that letter.


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claims, and of whose responsibility-
his or VA's, it is for obtaining this supporting evidence, 
and all evidence relevant to his claims has been obtained. 

2.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

3.  The veteran has not been diagnosed with any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents (Agent Orange) used in the Republic of 
Vietnam.

5.  No competent medical evidence has been presented to 
otherwise show the veteran currently has seborrheic keratosis 
and dermatitis papilloma nigra due to disease or injury 
incurred in or aggravated by service or as the result of 
Agent Orange exposure presumed to have been incurred in 
service.

6.  The veteran's PTSD results in total occupational 
impairment.


CONCLUSIONS OF LAW

1.  Seborrheic keratosis and dermatitis papilloma nigra 
(claimed as rashes) were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.301, 3.309 (2003).

2.  The schedular criteria are met for an initial rating of 
100 percent for the PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Seborrheic Keratosis and Dermatitis Papilloma Nigra

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

In November 2001 and November 2002, the RO sent the veteran 
letters, and in March 2002 the RO issued a supplemental 
statement of the case (SSOC), specifically informing him of 
the evidence and information necessary to substantiate his 
claims, the information and evidence that he should submit 
personally, and the assistance that VA would provide in 
obtaining evidence and information in support of his claims-
if identified.  38 U.S.C.A. § 5103(a); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  The case also was 
twice remanded to the RO for further development-initially 
in December 1998 and more recently in November 2002.  And the 
November 2002 remand was to provide him an opportunity to 
submit medical or scientific evidence indicating his 
seborrheic keratosis and dermatitis papilloma nigra was 
caused by herbicide exposure.  He did not reply to this 
request, however.

The veteran's service medical records are negative for any 
complaints or treatment of a skin condition.

A VA examination was conducted in April 1998.  The veteran 
stated that he had had skin rashes since 1970.  Seborrheic 
keratosis and dermatitis papilloma nigra were diagnosed.  

The veteran claims that he developed various skin rashes 
after being exposed to Agent Orange while serving in Vietnam.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue. 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).  
In this regard, the Board notes that, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent containing dioxin or 2,4- dichlorophenoxyacetic acid, 
and may be presumed to have been exposed during such service 
to any other chemical compound in an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C. § 1116(f), as added by § 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001," Public Law 
107-103, 115 Stat. 976 (2001) (Dec. 27, 2001).

The diseases listed at 38 C.F.R. § 3.309(e) include:  
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).

It is required that the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year. 38 C.F.R. § 3.307(a)(6)(ii).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-46 (1994).  See also 
61 Fed. Reg. 41,442-49 and 57,586-89 (1996).

Upon careful review of the evidentiary record, the Board 
finds that, since the veteran served in Vietnam from July 
1967 to July 1968, he is entitled to a presumption of Agent 
Orange exposure.  The Board further notes that the medical 
records confirm that he has been diagnosed with seborrheic 
keratosis and dermatitis papilloma nigra.  But these 
conditions are not diseases listed at 38 C.F.R. § 3.309(e).  
Accordingly, he is not entitled to any presumption that his 
current seborrheic keratosis and dermatitis papilloma nigra 
is etiologically related to exposure to herbicide agents used 
in the Republic of Vietnam.

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran has provided competent medical evidence that he 
currently suffers from the disabilities at issue.  He is also 
entitled to a presumption of exposure to Agent Orange.  But 
there is no other medical evidence that his seborrheic 
keratosis and dermatitis papilloma nigra are etiologically 
related to his presumed exposure to Agent Orange in service.  
As a layman, he cannot establish this medical nexus himself.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Considering entitlement to service connection for seborrheic 
keratosis and dermatitis papilloma nigra on a direct basis, 
there is no competent evidence of record to show that the 
veteran currently suffers from seborrheic keratosis and 
dermatitis papilloma nigra due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §1110; 38 
C.F.R. § 3.303(b).  For the reasons discussed above, the 
preponderance of the evidence is against the claim, so the 
benefit-of-the-doubt doctrine does not apply and the appeal 
must be denied.  38 C.F.R. § 4.3; see also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1991). 


PTSD

Since the Board is granting a 100 percent rating for the 
veteran's PTSD in this decision, he does not require further 
notification or assistance to substantiate this claim.  There 
is sufficient evidence already of record to grant this 
benefit right now, so further delay to discuss whether the 
provisions of the VCAA have been satisfied, or still need to 
be satisfied, is unnecessary and inconsequential.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

Only the current level of functional impairment is of primary 
importance in situations where the veteran is requesting a 
higher (i.e., increased) rating for an already established 
service-connected disability.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  But as previously mentioned, 
when, as here, the veteran timely appealed the rating 
initially assigned for his disability-just after 
establishing his entitlement to service connection for it-VA 
must consider his claim in this context.  And this, in turn, 
includes determining whether he is entitled to a "staged" 
rating to compensate him for various times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

Under Diagnostic Code 9411, a 100 percent rating is warranted 
when PTSD is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The veteran was hospitalized for drug dependence in December 
1996.  PTSD was to be ruled out.  His highest Global 
Assessment of Functioning (GAF) score the past year was noted 
to have been 55, 65 at admission and 60 at discharge.  

The veteran was hospitalized at a VA facility from February 
to April 1997 for chronic PTSD.  He noted that he had two 
past suicide attempts.  He also complained of social 
isolation, anger, flashbacks, nightmares, intrusive thoughts, 
anxiety, 
hyper-startle response to loud noise, hypervigilance, 
survival guilt, difficulty concentrating, sleep disturbance, 
and problems with authority figures.  A GAF of 41 was given, 
and the examiner stated the veteran was considered 
unemployable on discharge.  

In August 1997, the veteran was awarded Social Security 
Administration (SSA) disability benefits from August 1996 due 
to anxiety related disorders and drug addiction, in 
remission.  

A VA examination was conducted in April 1998.  The diagnosis 
was PTSD, alcohol dependence in sustained full remission, and 
cocaine dependence in sustained full remission.  A GAF of 40 
was given.  

A letter from the veteran's VA readjustment counseling 
therapist and the VA chief of psychiatry service dated in 
April 1998 was submitted.  The letter noted the veteran was 
totally disabled due to the severity of his nightmares, 
intrusive thoughts, dysfunctional episodes, ambivalence, and 
rage.  A GAF of 35 was given.  

The veteran was admitted to a VA PTSD residential 
rehabilitation program from April to May 1998.  He was given 
a GAF of 40 during this admission.  On discharge, the 
coordinator of the program indicated the veteran's PTSD 
had resulted in an impairment in his inability to form 
relationships, to interact sociably with others and to find 
or keep steady employment.  



A VA examination was conducted in April 1999.  The veteran 
stated that he felt well the first couple of months after 
graduating from the VA PTSD residential rehabilitation 
program in May 1998, but the PTSD symptoms returned.  He 
stated that he had last worked in 1996 and had not had any 
alcohol or drug problems since 1997.  He said he was not 
involved in any relationship and lived alone.  The diagnosis 
was chronic severe PTSD and rule out alcohol-related 
persistent dementia.  A GAF of 30 was given.  

The veteran again was admitted to a VA PTSD residential 
rehabilitation program from August to October 2000.  While at 
the facility, he tested positive for cocaine and was given an 
irregular discharge.  

In July 2001, the veteran applied for Vocational 
Rehabilitation benefits under the provisions of 38 U.S.C.A. 
Chapter 31.  In an April 2002 VA outpatient treatment note, a 
VA psychiatrist noted the veteran was totally and permanently 
disabled.  In September 2002, it was noted by a Vocational 
Rehabilitation benefits official that the veteran did not 
believe he was capable of returning to work due to his PTSD.  

After considering all of the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 100 
percent rating are met.  While acknowledging that the 
veteran's PTSD does not manifest all of the symptoms listed 
under the 100 percent criteria under Diagnostic Code 9411, 
the PTSD symptoms he does have (described by many VA 
examiners as severe and chronic) result in total occupational 
impairment.  The record confirms he has not worked since 
1996.  He has very few friends and almost no outside 
interests or activities.  His occupational and social 
impairment are closely related, especially as reflected in 
his inability to find and retain employment.  

The DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(Fourth Edition) (DSM-IV), describes a 31 to 40 GAF rating 
(the range where the majority of the GAF scores assigned by 
medical personnel lie) as involving some impairment in 
reality testing or communication or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking or mood.  The examples given include 
someone who avoids friends, neglects family and is unable to 
keep a job.  Moreover, the record indicates the veteran has 
continued to receive regular therapy from VA with no 
significant improvement in his overall psychiatric status.  
So there is at least an approximate balance of evidence for 
and against the claim on the issue of whether the veteran is 
totally impaired due to his PTSD.  And in these situations, 
all reasonable doubt is resolved in his favor.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).  
Consequently, he is entitled to a 100 percent initial rating 
for his PTSD.  And since he deserves this maximum possible 
rating for the entire period since filing his claim, there is 
no need to stage his rating.  Fenderson, 12 Vet. App. at 125-
26.


ORDER

The claim for service connection for seborrheic keratosis and 
dermatitis papilloma nigra is denied.

A higher initial rating of 100 percent is granted for the 
PTSD, subject to the laws and regulations governing the 
payment of VA compensation.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



